Citation Nr: 0718952	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  95-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder due to personal assault.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder disorder as due to VA hospitalization in 
March 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that these claims were previously before it 
and denied in July 1998.  The veteran appealed the Board's 
denials to the Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, in February 2001, the 
Court vacated and remanded the Board's July 1998 decision.  
Thereafter, the Board remanded the veteran's claims for 
additional development in January 2002.  The veteran's claims 
have now been returned to the Board for readjudication.


FINDING OF FACT

There is no corroboration or verification of the occurrence 
of the veteran's claimed stressors.


CONCLUSIONS OF LAW

The veteran is not entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was filed and 
initially adjudicated by the Board prior to the enactment of 
VA's current notice requirements.  Thus, notice was provided 
to the veteran in July 2002, subsequent to the initial AOJ 
and Board decisions.  Additional notice was provided in May 
2003 and March 2004.  The veteran's claim was readjudicated 
in a May 2006 Supplemental Statement of the Case and 
recertified to the Board in February 2007.  These notices 
appropriately advised the veteran of all the Pelegrini II 
notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the notices provided fully comply 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover her claim 
was subsequently readjudicated after providing the veteran 
with an opportunity to respond to each notice.  Furthermore, 
the veteran was told it was her responsibility to support the 
claim with appropriate evidence, and she was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices; and she has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
any deficiency in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

The Board notes that the veteran has not been provided notice 
that a disability rating or an effective date for the award 
of benefits will be assigned if entitlement to compensation 
is awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial hereafter of the 
veteran's claim, any questions as to a disability rating or 
an effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of her claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service personnel and medical records are in the 
claims folder.  VA treatment records are in the record for 
February 1994 through April 2006.  The veteran has not 
identified any private treatment related to her claimed 
condition although the claims file does contain one private 
psychiatric medical evaluation related to an assessment by 
the Michigan Department of Social Services.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statements of the Case of what evidence has been 
obtained and considered.  She has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in June 1994 and March 2006.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.  

II.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3) (2006). 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing the opportunity to 
furnish this type of evidence or advise the VA of potential 
sources of such evidence.  The VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

Procedurally, the Board notes that this case is on remand 
from the Court of Appeals for Veterans Claims (Court).  In 
February 2001, pursuant to a Joint Motion for Remand, the 
Court vacated and remanded a July 1998 Board decision denying 
the veteran's claim.  The reason for the remand was that VA 
had failed to assist the veteran in gathering alternative 
evidence from sources other than in-service records in an 
attempt to verify whether the asserted sexual assault 
stressors occurred.  It was directed that, on remand, all 
evidentiary development directed by the Manual   M21-1 should 
be conducted and, if appropriate, an interpretation by a 
clinician of behavior changes and evidence pertaining thereto 
should be obtained.  In January 2002, the Board remanded that 
the veteran's claim for additional development pursuant to 
the Court's remand.  The Board has reviewed the subsequent 
development of the veteran's claim and the attempts made to 
assist the veteran in obtaining alternative evidence to 
corroborate the alleged in-service sexual assaults, and finds 
that all reasonable efforts have been made given the 
information provided by the veteran.  As the Board finds that 
the court's remand as to this claim has been fully complied 
with, there is no prejudice to the veteran in proceeding with 
adjudicating her claim.

The veteran has set forth two sexual assaults in service as 
her PTSD stressors.  The first incident she described as 
occurring in approximately December 1974 by a sergeant at 
Fort Carson, Colorado.  She says that this sergeant 
deliberately kept her late at her duties so she missed her 
bus to her barracks and that he gave her a ride but, instead 
of taking her home, he took her to several motels off-base.  
When she refused to go in, she says he took her out into the 
mountains and beat her and raped her twice.  She says that 
she attempted to report the assault but no official record 
was made.    

The second incident allegedly occurred two weeks after she 
gave birth to her daughter, which was on January [redacted], 1977.  
The veteran alleges that her husband at the time, who was 
also in the military, raped her.  She says that she passed 
out and, when she woke up, she was bleeding from being beaten 
and raped and there was blood everywhere.  Her husband was 
snoring and, not knowing what happened, she took her baby and 
went next door to a friend who was a [redacted] police 
officer.  The local police were called and she says she was 
arrested for stabbing her husband and went to court and was 
sentenced to 10 years in prison, but her father got her 
released.  The Board notes that the veteran's report of her 
arrest, period of jail time and possible sentence to prison 
varies.  

As the veteran's claimed stressors are not related to combat, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. at 395-96; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The veteran has been diagnosed with PTSD based on a history 
of personal trauma. The claims file contains medical evidence 
linking the diagnosis of PTSD to the alleged sexual assaults 
that occurred during her military service. Thus, the issue 
before the Board is whether there is competent evidence of 
record corroborating the veteran's allegations that she was 
sexually and physically assaulted in service, an element 
necessary to establish entitlement to service connection for 
PTSD in this case. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The Board is unable to accept the diagnosis of PTSD as based 
upon a confirmed stressor because the record does not contain 
independent evidence that verifies the veteran's account of 
her in-service stressors.  Her service records do not 
corroborate that she was sexually assaulted in service nor 
has the veteran submitted any other evidence that would tend 
to corroborate her statements.  

Although the personnel records confirm that the veteran was 
transferred to Fort Carson in November 1974, there are no 
records indicating she reported being assaulted during the 
holiday period in 1974.  The service medical records show the 
veteran was treated on November 15, 1974, with complaints of 
a head/chest cold with symptoms such as general malaise, sore 
throat, headache, cough and nasal drainage.  The assessment 
was rhinitis and she was prescribed Actifed, aspirin and 
Chlorasceptic.  She was seen again on December 26, 1974, for 
complaints of a sore throat, headache and vomiting for two 
days.  She was prescribed tigan suppositories for the 
vomiting and Actifed and aspirin for her other symptoms.  She 
was seen again on January 27, 1975, with complaints of a 
chest cold for two months (which coincides with her first 
visit in November 1974).  She was diagnosed to have 
tracheobronchitis at that time.  

There is no indication in any of these treatment notes that 
the veteran either reported being physically and sexually 
assaulted nor are there any notations made by the examiners 
of any evidence of a beating, such as bruising or swelling, 
even though she said in one statement that the sergeant who 
assaulted her beat her.  In March 1975, the veteran was seen 
for menstrual bleeding on and off for one and a half weeks, 
which was determined to be due to improper use of birth 
control pills, but again the veteran failed to report any 
sexual trauma.  

The evidence is likewise in relation to her second claimed 
stressor.  Although the service records confirm that the 
veteran had a baby in January 1977, there is no evidence 
tending to corroborate that the veteran was physically and 
sexually assaulted by her husband a few weeks later.  The 
service medical records contain a six week postpartum 
examination that was normal.  There is no indication that the 
veteran reported having been sexually assaulted just weeks 
before or any medical findings of such an assault.  Notably 
it was remarked that the midline episiotomy the veteran had 
during the birth of her daughter was healed.  

In addition, efforts to obtain any records to support the 
veteran's stressors have been nonproductive.  Inquiries of 
the Office of Staff Judge Advocate at Fort Carson, Colorado, 
the [redacted] Police Department, the U.S. Army Crime 
Records Center and the Federal Bureau of Investigations 
office in Denver, Colorado, did not result in any record of 
either alleged assault or the veteran's alleged arrest for 
stabbing her husband.    

The veteran has not identified any private medical care for 
treatment of injuries received during either of the alleged 
assaults.  Nor has she identified any sources to which she 
reported the rape that would have records, such as a rape 
crisis center.  Furthermore she has not submitted any 
statements from family members, roommates, fellow service 
members or clergy who could either corroborate her story of 
the alleged assaults.

Finally there is no evidence of any behavior changes that may 
constitute credible evidence of the alleged stressors.  There 
are no lay statements regarding the veteran's behavior after 
the alleged in-service assaults.  The veteran's service 
personnel records do not contain evidence of a request for a 
transfer to another military duty assignment or deterioration 
in work performance.  There is also no record of any 
disciplinary actions against the veteran.  Although the 
evidence of record shows the veteran had a substance abuse 
problem in 1994, there is no evidence of substance abuse 
during service.  There is also no evidence of episodes of 
depression, panic attacks or anxiety without an identifiable 
cause or unexplained economic or social behavior changes.

Given the lack of evidence of sexual assault or behavior 
changes during service, the Board finds that referral to an 
appropriate medical or mental health professional for an 
opinion as to whether the evidence indicates that a personal 
assault occurred was not necessary.  Nevertheless the veteran 
was provided a VA PTSD examination in March 2006.  The 
veteran reported to the examiner both alleged in-service 
stressors, although in a lot more detail than she has ever 
reported before.  For example, the veteran reported that, not 
only was she sexually assaulted by one sergeant, but that she 
was continuously sexually harassed prior to the assault by 
him and another sergeant.  There is no previous statement in 
the record of any sexual harassment leading up to this 
alleged first sexual assault.  Another example is that, for 
the first time, the veteran reports having stabbed her 
husband 28 times when he sexually assaulted her, being 
arrested and jailed for a week, and almost being sentenced to 
up to 15 years in prison but somehow being released instead.  
Previous statements by the veteran never mentioned exactly 
what she had done to be arrested or that she was in jail for 
only one week.  Also previous accounts state that she was 
sentenced up to 10 years in prison but that her father got 
her released.  

Even within the examination report itself there are 
inconsistencies.  For example, initially it is noted that the 
veteran reported, in relation to the second assault by her 
husband, that it was a civilian judge that was going to 
sentence her to up to 15 years in prison.  But in the 
report's Summary and Conclusions section, the examiner notes 
that the veteran reported the possibility of spending 15 
years at Leavenworth.  The Board takes this as a reference to 
Fort Leavenworth in Kansas, where there is a military prison.

Despite these inconsistencies and the lack of corroborating 
evidence, the VA examiner diagnosed the veteran to have PTSD 
and related it to be due to the two incidents alleged by the 
veteran to be her stressors.

The Board finds, however, that the preponderance of the 
evidence is against the veteran's claim.  The veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed assaults but must be corroborated by credible 
supporting evidence, which has not been received.  The 
service department records do not support the veteran's claim 
and efforts to obtain alternative corroborating evidence has 
been unsuccessful.  Although the veteran has a diagnosis of 
PTSD relating to sexual trauma, all of the diagnoses shown in 
the medical evidence are solely based upon the veteran's 
self-given account of the alleged incidents without the 
benefit of corroborating evidence that the claimed in-service 
stressors occurred.  And although the examining physicians 
appear to find her report credible, the Board finds that 
there are too many inconsistencies among the veteran's 
various reports of the alleged incidents for the Board to 
give her statements probative value.  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD as due to 
personal assault, and the benefit of the doubt doctrine is 
not applicable.  Consequently, the veteran's claim must be 
denied.





ORDER

Entitlement to service connection for post traumatic stress 
disorder as due to personal assault is denied.


REMAND

Pursuant to the February 2001 Joint Motion for Remand, the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
remanded for notice under the Veterans Claims Assistance Act 
of 2000, which was enacted while the veteran's appeal was 
pending before the Court.  Such notice was provided to the 
veteran in March 2004.  The Board finds, however, that this 
notice is insufficient because it gives the veteran the wrong 
standard on how to establish compensation under § 1151.  The 
Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The veteran's claim was filed in March 1994.  Therefore, the 
law as of that time is applicable to her claim.  That law was 
amended in 1997.  The notice provided the veteran was of the 
law effective since 1997, rather than the pre-1997 version.  
Under the pre-1997 version, neither evidence of an unforeseen 
event nor evidence of VA negligence is required in order for 
this claim to be granted.  Advising the veteran that such is 
needed to establish her claim was inappropriate notice.  
Thus, on remand, the veteran should be given appropriate 
notice of the information and evidence necessary to establish 
her claim for compensation under § 1151 under the legal 
standard that was in effect at the time her claim was filed.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
specific written notice as to (1) the 
evidence and information necessary to 
substantiate her claim for compensation 
under the pre-October 1997 version of 
38 U.S.C.A. § 1151; (2) the evidence and 
information VA will seek to provide; (3) the 
evidence and information the veteran is 
expected to provide; and (4) that she should 
submit any evidence in her possession 
pertaining to her claim.  

2.  Then, after ensuring that VA's duty to 
notice obligations are accomplished, the 
veteran's claim should be readjudicated 
under the pre-October 1997 law.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


